Title: From George Washington to Samuel Powel, 4 May 1793
From: Washington, George
To: Powel, Samuel



Dear Sir,
[Philadelphia, 4 May 1793]

By one of the late ships from London, I have received from Mr Arthur Young two sets of his Annals—numbered from 98 to 108 inclusively.
Although no direction is given concerning them, I take it for granted that one set is intended, as usual, for the Agricultural Society of this City, and to you, as President thereof, I send them accordingly. With estem & regard I am—Dear Sir Your Obedt Servt

Go: Washington

